Title: To Thomas Jefferson from Eliza House Trist, 6 June 1787
From: Trist, Eliza House
To: Jefferson, Thomas



Dr. Sir
Philadelphia June 6th. 1787

I with much pleasure acknowledge the receipt of your very kind favors of Dec. 86. and Feby. 87. Tho the dates were at distant periods, they were presented to me nearly at the same time. However great the satisfaction which I ever experience when honord by such testimonials of friendship, I wou’d not wish to purchase it at the expence which I find it has cost you. The pain with which you wrote renders indeed the proof of your condecending goodness the more flattering to me; but I could not wish for it untill you recover strength eno’ to perform those offices without inconvenience. No one can feel more interested in so desireable an event then my self because no one can esteem you more. If my prayers cou’d avail,  your happiness wou’d be without alloy. But as humanity can not furnish a single instance of real happiness I can only wish your health and preservation. I shou’d have been well pleased to have visited my friends in Richmond; and to cultivate an acquaintance with your amiable friend Mr. Eppes wou’d have been a sufficient inducement for me to have undertaken the journey had my Brother fulfilld his engagement with me. But circumstanced as I was a perfect noun substantive, the viset might have been considerd by my acquaintances as a project of enterprise which tho laudable where necessity urges, is not an admirable trait in the character of a female. Such has long been my defenceless situation, but I look forward for the happiness of a protector in my Son. He is now allmost of stature sufficient to perform the duty of a gallant.—I thank you, my heart thanks you for the trouble you have been at to promote the interest of my self and Son. I received a letter from Mrs. Champernowne dated the 3d. of last March acquainting me with the sudden Death of her Eldest Brother; the only surviveing one she says, he means to write to me him self and inform me what I may draw for. She desires me to get a certificate of Browses birth taken from the register on oth and attested by several reputable housekeepers who have allways known him. I dont know whether there will be any difficulty in proving the truth. Gov. Randolph who is now with us, is so obligeing as to promise me his advise upon the occasion. She further informs me of receiving a letter from you and expresses great satisfaction at the pleasing account you gave of her Nephew. Mr. Trist of London I fancy has not adverted to the time that the invitation was given for our going to England. While the old Lady lived there appeard a desire in the family for the child to be sent to them, and indeed Mr. Trist and my self were solicited to abandon the scheme of setling on the Mississippi and go to England, but since his death they have never mention’d any thing on that subject to me. I wrote two letters to Mr. Trist of London but never received any from him. I shall take your advise and write him again. I am under great obligations to Mr. Trumbull for the pains he has taken in my affairs. I shou’d have no objection to undertake a voyage if the interest of my Son shou’d require it but circumstanced as I am it wou’d be impossible. I fear if the family know I have caused an enquiery into the situation of their family affairs, they may be offended, as Mrs. Champernowne seems to be willing to give me the information I ask. My letter being spun out to a tiresome length allready, I leave to those who are more capable of knowing than my self what is going  forward in the political world to inform you.—The murmer of poverty still prevails but to appearence are as great as ever. Our family is much enlarged by the meeting of the convention of the States. Gov. Randolph, Dr. McClurg, Mr. Madison and Mr. Beckley all of your State make a part. Mrs. Randolph did not accompany her Husband. She has lately presented Mr. Randolph another little one, but is now so well recoverd as to undertake the journey and in a short time I hope to have the happiness of seeing her in this city. My Mother and Brother accept your kind remembrance with pleasure and in return present their respects and best Wishes, my son is well, and my health thank God is much improved. I am Dr. Sir your much obliged friend and Hume. Servt.,

E. Trist

